Citation Nr: 1135127	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right knee arthritis, as secondary to service-connected left knee disability.

2.  Entitlement to a rating in excess of 30 percent for left knee instability.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an initial compensable rating for scars of the left knee.

5.  Entitlement to an extension beyond December 1, 2006 of the temporary total evaluation based on surgical or other treatment necessitating convalescence for the left knee.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty to include the periods from August 1979 to August 1982, from December 1988 to March 1989, from February 1996 to March 1996 and from June 1996 to October 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2007, December 2007, April 2010, and April 2011 rating decisions of the Waco, Texas VARO.  In July 2007, a Decision Review Officer hearing was held, and in June 2011, a Travel Board hearing was held before the undersigned; transcripts of both hearings are included in the claims file. 

The issues of service connection for a right knee disability and an initial compensable evaluation for left knee scars are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of the rating for left knee instability and compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the left knee; there are no questions of fact or law in these matters remaining for the Board to consider. 

2.  Throughout the appeal period, the Veteran's degenerative joint disease of the left knee has been manifested by X-ray confirmed arthritis with painful motion; compensable limitation of flexion or extension is not shown.

3.  The Veteran's left knee surgery on May 24, 2006 is shown to have required convalescence through February 28, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran are met with respect to the matters of the rating for left knee instability and compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the left knee; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A rating in excess of 10 percent is not warranted for the Veteran's degenerative joint disease of the left knee.  38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 (2010).

3.  Extension of a temporary total evaluation based on surgical or other treatment necessitating convalescence for the left knee beyond December 1, 2006, is warranted through February 28, 2007 (but no later).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought for extension of the temporary total evaluation based on surgical or other treatment necessitating convalescence for the left knee is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim for an increased rating for degenerative joint disease of the left knee.  While he did not receive complete notice prior to the initial rating decision, a February 2010 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2010 letter provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  In January 2001, a statement of the case (SOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in March 2010 which will be discussed in greater detail below.  The Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Withdrawal and dismissal of issues

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In May 2008, the Veteran filed a substantive appeal that perfected his appeal in the matter of compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the left knee.  In May 2011, he filed a substantive appeal that perfected his appeal in the matter of an increased rating for left knee instability.  In testimony before the undersigned in June 2011 (as reflected by the transcript associated with the claims file), the Veteran confirmed he is withdrawing his appeal in these matters and limiting his appeal to the matters of service connection for a right knee disability, increased ratings for degenerative joint disease of the left knee and left knee scars, and an extension of the temporary total evaluation based on surgical or other treatment necessitating convalescence for the left knee.

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of the rating for left knee instability and compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the left knee.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.

Increased rating for left knee disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Historically, it has been established that the Veteran's service connected left knee disability encompasses arthritis (with any associated limitation of motion) and also symptoms of instability.  He already holds a separate 30 percent rating for left knee instability; as that issue was withdrawn from appeal, it is not before the Board at this time.

Arthritis of the knee is rated based on limitation of motion of the knee.  Flexion of a knee limited to 60 degrees warrants a 0 percent rating.  Flexion of a knee limited to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension of a knee limited to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Under Code 5003 (for degenerative arthritis) a 10 percent (maximum) rating may be assigned for X-ray confirmed arthritis of a joint where there is limitation of motion/painful motion, but with limitation less than required for a 10 percent rating under the Code for evaluating the specific joint.  38 C.F.R. § 4.71a.

A disability may receive a greater evaluation if there is additional functional impairment or loss or painful motion.  38 C.F.R. §§ 4.10, 4.40, 4.59.  Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated or post-removal semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that an August 2006 rating decision denied a rating in excess of 10 percent for degenerative joint disease of the left knee.  While the Veteran did initiate an appeal to that rating decision by filing a Notice of Disagreement, he did not timely file a substantive appeal.  The current claim for an increased rating was received in January 2010.  

On May 2009 VA treatment, the Veteran's history was significant for chronic pain syndrome.  He reported pain in both knees but did not use any assistive device and walked well.  On physical examination, he had complete extension in the left knee joint.  The assessment was degenerative joint disease of both knee joints, the left more than the right.  X-rays results were noted to be consistent with moderate degenerative joint disease of the left knee.

On January 2010 VA treatment, the Veteran complained of bilateral knee pain.  It was noted that he had a history of bilateral knee arthritis and an injury and ACL repair to the left knee.  He requested knee braces but did not want any injections.  On physical examination, there was no obvious deformity to the left knee; the Veteran complained of mild discomfort in all ranges of motion, and no crepitation, erythema, or swelling was seen.  The assessment was degenerative joint disease of the left knee joints.  

On March 2010 VA examination, the Veteran reported symptoms including pain, weakness, stiffness, swelling, instability, giving way, "locking", fatigability, and lack of endurance.  He reported that cold weather or very hot weather precipitated flare-ups with weakness, stiffness, giving out, and throbbing pain; he contended that the flare-ups occurred daily, sometimes lasted for hours, and were caused by too much standing and sometimes sitting.  His ambulatory aids included crutches and knee braces.  He reported that the knee sometimes popped out of joint when just standing or walking, and he had trouble kneeling, bending, and squatting.  

On physical examination, instability of the left knee joint was noted.  There was no ankylosis.  Flexion was from 0 to 90 degrees, and extension was to 0 degrees.  Varus/valgus of the medial and lateral collateral ligaments was normal, and the anterior and posterior cruciate ligaments were normal.  McMurray's test was negative.  The Veteran reported pain, fatigue, weakness, lack of endurance, and incoordination of the knee on initial range of motion testing and repetitive testing.  There was objective evidence of painful motion, instability, weakness, abnormal movement, and guarding of movement.  There was no additional loss in range of motion on repetitive testing.  The Veteran's gait was normal, though he limped and used crutches and a brace.  There were no functional limitations on standing and walking.  X-ray results showed joint space narrowing and spurring, with evidence of moderate arthritis/degenerative changes.  The diagnosis was left knee degenerative joint disease, postoperative with residual scars and moderate instability.  The examiner noted that the knee popped and the Veteran had problems bending, kneeling, and squatting.  

On September 2010 VA treatment, the assessment was knee arthralgia.  On March 2011 VA treatment, the Veteran reported continuous throbbing pain of both knees at a level of 8 out of 10 in severity.  Following a general physical examination, the assessment was knee arthralgia.

In a June 2011 Travel Board hearing, the Veteran testified that his left knee disability had worsened since the 10 percent rating was granted.  He testified that the knee disability made it difficult for him to kneel, bend, and squat, and he constantly felt throbbing whether he was sitting, walking, or working.  He testified that he wore a knee brace.  He testified that the motion of the knee was further restricted since the 10 percent rating was granted.  He testified that the knee would occasionally lock up, with no particular precipitating activity.  He testified that his symptoms increased as soon as he had surgery in May 2006.  

At the outset, the Board notes that by and large the Veteran appears to be a fairly forthright historian; as a layperson he is capable of observing that he has, for example, pain with motion on extended use.  Consequently, while no examination or treatment report notes limitation of flexion to 45 degrees (so as to warrant a 10 percent rating under Code 5260) or limitation of extension by 10 degrees (so as to warrant a 10 percent rating under Code 5261), the X-ray evidence of arthritis throughout the appeal period, considered with the Veteran's reports of pain on use (and the notations of objective observation of pain on motion in the treatment and examination reports) warrants the assignment of a 10 percent (maximum) rating under Code 5003.  [The disability is currently rated under Code 5010-5260.].  

The objective evidence outlined above does not support the Veteran's claim for an increase in the rating assigned for degenerative joint disease of the left knee.  Notably, the treatment and examination reports do not show limitation of flexion to 30 degrees (so as to warrant a 20 percent rating under Code 5260) or limitation of extension by 15 degrees (so as to warrant a 20 percent rating under Code 5261), even with factors of pain and use (repetitive motion) considered, for either leg.  Consequently, a rating in excess of 10 percent for the left knee under either Code 5260 or 5261 (or based on a combination of ratings under these two codes) is not warranted.  

The evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  The Veteran's left knee disability is manifested by complaints of occasional swelling and pain with use, resulting in limited endurance.

In summary, the schedular criteria for the next higher, 20 percent, rating for degenerative joint disease of the left leg have not been met at any time during the appeal period, and such rating is not warranted.  

In deciding this claim, the Board has considered the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, there is no evidence that the Veteran's service-connected degenerative joint disease of the left knee had manifestations warranting increased ratings at any time during the appeal period.  

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of and impairment resulting from the Veteran's service-connected degenerative joint disease of the left knee fall within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Extension of temporary total evaluation for left knee

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Regarding the history of the left knee disability, on May 24, 2006, the Veteran underwent arthroscopic surgery for a left knee partial medial meniscectomy, trochlear and patellar chondroplasty, and anterior cruciate ligament reconstruction.  An August 2006 rating decision assigned a temporary total evaluation based on surgical or other treatment necessitating convalescence from May 24, 2006 to December 1, 2006, when a 30 percent evaluation was established.  The decision was based essentially on a finding that the surgeon who performed the left knee operation stated that the Veteran would require at least 6 months for rehabilitation.  

In a statement to the Veteran's representative, received two days after the surgery, the Veteran's surgeon noted that he had anterior cruciate ligament reconstruction on his left knee, and he was expected "to need 6 - 9 months of rehab".  The rehabilitation was to begin almost immediately, following surgery, and the physicians would follow the Veteran closely post-op.

On August 25, 2006 VA treatment, the Veteran was progressing slowly through physical therapy, three months status post reconstruction.  He was noted to be "taking the conservative route" and weaning out of his knee brace.  It was noted that the Veteran had had a slow/delayed start to physical therapy, and the plan was for him to return to his activities in 6 to 9 months.

In a September 29, 2006 letter, the Veteran's treating VA physician opined that he would be "temporarily totally disabled 12-1-06 through at least 2-28-07".  In September 2006, based on the physician's opinion, the Veteran requested an extension of the temporary total evaluation for convalescence from his knee surgery.

In a February 6, 2007 letter, the Veteran's supervisory VA physical therapist noted that he had been attending physical therapy sessions two to three times per week since June 23, 2006.  His program had been advanced to allow him to better tolerate activities he would have to perform as an aircraft mechanic such as bending, kneeling, and squatting.  He was able to advance the intensity level of his rehabilitation program but continued to have problems with the left knee: he was able to squat to 110 degree flexed position of the knee only by shifting weight away from his left leg, and kneeling directly on the knee caused increased pain.

On February 12, 2007 VA treatment, it was noted that the Veteran was still having problems lifting, squatting, and bending his knee.  The Veteran reported that he still had enough problems that he had not returned to work.  On physical examination, there was no swelling, warmth, or erythema of the knee, range of motion was from 0 to 120 degrees, and Lachman's and McMurray's tests were negative.  The assessment was follow-up arthroscopic surgery.  The treating physician's assistant submitted a note stating that the Veteran may return to work on light duty, with no heavy lifting; no extended standing, walking, bending, or squatting; and no prolonged strenuous activities.  He was allowed to return to work if on a light duty status, and it was noted that his condition could keep him from doing his profession.  

On April 2007 VA examination, the Veteran reported that he had been going to physical therapy two to three times per week since one month after his surgery.  He reported constant use of a neoprene brace on the left knee.  Following a physical examination, the examiner opined that postoperative left knee instability had only moderate effects on daily activities including chores, exercise, recreation, traveling, feeding, bating, and dressing, and it prevented sports.  The examiner noted that the Veteran's date of last employment was in February 2006, when he did contract work in Iraq.

In a July 2007 Decision Review Officer hearing, the Veteran testified that as of December 1, 2006, when the temporary total evaluation period ended, the condition of his left knee still prevented him from returning to work.

In a June 2011 Travel Board hearing, the Veteran testified that the surgeon who performed the operation recommended a nine month recovery period.  He indicated he was seeking an additional three months of temporary total evaluation based on surgical treatment necessitating convalescence.  

As cited above, the surgeon who performed the left knee surgery in May 2006 estimated that the Veteran would require six to nine months of rehabilitation following surgery; a nine month period of rehabilitation would end in late February 2007.  Three months later, in August 2006, the Veteran's physical therapist noted that the plan for the Veteran was to return to his regular activities in six to nine months, or between February and May 2007.  In September 2006, the Veteran's treating physician stated that he would be totally disabled through at least February 28, 2007.  The treatment records from February 2007 indicate that the Veteran's left knee had recovered to the point that he could return to light duty work, though his condition could keep him from returning to his regular profession.  

The Board finds that the medical evidence is fairly consistent that the Veteran required convalescence from left knee surgery through the end of February 2007.  Consequently, extension of the temporary total rating under 38 C.F.R. § 4.30 beyond December 1, 2006 is warranted through February 28, 2007, but no later.


ORDER

The appeal in the matters of the rating for left knee instability and compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the left knee is dismissed.

A rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Extension beyond December 1, 2006, of a temporary total evaluation based on surgical or other treatment necessitating convalescence for the left knee is granted through February 28, 2007.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).

The Veteran claims that he has a right knee disability secondary to his service-connected left knee disabilities.  He testified that, because he is unable to bend his left knee or put weight on it, he often has to lean all of his weight on his right knee, which "takes up more of the burden".  He testified that he had no symptoms or difficulties with the right knee until after the left knee disability began.

38 C.F.R. § 3.310 provides that any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disability will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

On November 2007 VA examination, the examiner noted instability and pain in both knees.  X-ray results showed mild osteoarthrosis of the right knee.  In response to a question of, "Is condition of right knee related to arthritis of right knee from previous injury and surgical repair", the examiner opined that the right knee was less likely as not "caused by or a result of".  The examiner's rationale was that the physical findings and X-rays of the right knee showed minimal arthritis.  Notably, the probative value of a medical opinion rests in part on the explanation of rationale for the opinion.  Because the November 2007 VA examiner did not offer an opinion based on adequate rationale, as the examiner did not provide a rationale as to why the current right knee disability was not caused or aggravated by the service-connected left knee disability another examination is warranted.

As for the scars, on the most recent VA examination in March 2011, three surgical scars of the left knee were noted.  The second scar, located on the medial/superior aspect of the knee, was a 0.7 by 0.7 centimeter X-shaped arthroscopic scar.  There was no skin breakdown over the scar, and the Veteran did report pain.  The area of the scar was less than 6 square inches (39 square centimeters).  The examiner noted that the scar was superficial, with no inflammation, no edema, no keloid formation, and no other disabling effects.  Contradictorily, the examiner noted that the scar was not painful, despite the Veteran's report of pain.

The April 2007 and March 2010 VA examinations are inadequate as the former did not evaluate the scars and the latter noted only one scar rather than three.  The March 2011 VA examination is self-contradictory regarding whether the scars are painful.  Therefore, another VA examination is necessary to determine the current severity of the left knee scars.

Finally, the VA treatment records in evidence reflect treatment through September 2010 and then from March 2011.  Any outstanding VA treatment records for the periods between September 2010 and March 2011, or since March 2011, are constructively of record and should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of any and all VA evaluations and/or treatment the Veteran has received for the disabilities on appeal from the Amarillo VAMC.

2.  The RO should then arrange for the Veteran to be examined by an orthopedic surgeon to determine the nature and likely etiology of his current right knee disability, and in particular whether it is secondary to (was caused or aggravated by) his service-connected left knee disability.  The examiner should also examine the three left knee scars for their current severity and any disabling effects.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed, and all clinical findings should be reported in detail.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

a)  Please identify (by diagnosis) all current right knee disability entities.  

b)  What is the most likely etiology of each right knee disability entity diagnosed?  Specifically, is it at least as likely as not (a 50 % or better probability) that any right knee pathology was caused or aggravated by the Veteran's service-connected left knee disability?  The examiner should identify the baseline level of severity of the right knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the right knee disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

c)  The examiner must also be provided a copy of all criteria throughout the appeal period for rating scar disabilities, and the findings reported must be sufficiently detailed to allow for rating under the applicable criteria, i.e., note the presence or absence of each symptom in the criteria for compensable ratings (under all applicable Codes).  The examiner should comment on the Veteran's specific complaints of functional impairment and must explain the rationale for all opinions offered.

The examiner must fully explain the rationale for all opinions, citing to supporting factual data and medical texts/treatises, as appropriate.  

3.  The RO should then readjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


